DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/25/2021.  Claims 1, 5-11, and 15-16 are pending.
Election/Restrictions
Claims 5-8 and 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.
Applicant’s election without traverse of Species I (drawn to Figs. 4A-4B) in the reply filed on 02/25/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manteiga et al. (U.S. Pat. 6330985) in view of Hamada (U.S. Pat. 5326324).
Regarding claims 1 and 11, Manteiga discloses an assembly for connecting an engine 10 to an aircraft 14, comprising: a first support 36 configured to be structurally connected to the engine 10 (as seen in Fig. 1); a second support 20 configured to be structurally connected to the aircraft 14 (as seen in Fig. 1); and a thrust link 134 including: a load transferring member 138 having opposed ends 140,140 (as seen in Fig. 4) each connected to a respective one of the first 36 and second 20 supports for transferring engine thrust loads from the engine 10 to the aircraft 14 along a longitudinal axis of the load transferring member 138 (see center-line in Fig. 3), the opposed ends 140,140 having a fixed position relative to each other; a tuned absorber (as shown in Fig. 4 below) coupled to the load transferring member 138 intermediate the opposed ends 140,140, the tuned absorber tuned to absorb engine noise of at least one 146 operatively coupled to the load transferring member 138 and movable relative to the load transferring member 138 at least along the longitudinal axis (as discussed in col. 5, lines 1-4).
Regarding claims 1 and 11, Manteiga is discussed above, and fails to teach where the damping member 146 is disposed within a hollow portion of the load transferring member 138.  Hamada teaches a dynamic dampener 28 for a hollow drive shaft 10 where the damping member 28 is disposed within a hollow portion of the load transferring member 12, and the hollow portion is filled with a viscous fluid (as taught by Manteiga in col. 3, lines 57-61) surrounding the damping member (of Hamada) and operatively coupling the damping member 28 to an inner surface of the load transferring member 138.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manteiga’s load transfer member with the dynamic damper of Hamada, in order to provide a dynamic damper having a novel structure, which damper is provided inside a hollow drive shaft of a vehicle and therefore is free of the problem of interference with other parts of the vehicle and the problem of widening of space for provision thereof, and which damper has excellent durability or life expectancy, as taught to be desirable by Hamada (see discussion in col. 1, lines 51-58).
Regarding claim 9, Hamada teaches the assembly, where the damping member 28 is movable relative to the load transferring member 12 along three directions perpendicular relative to each other.

    PNG
    media_image1.png
    542
    829
    media_image1.png
    Greyscale

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manteiga et al. and Hamada, as applied to claims 1 and 11 above, and further in view of McGuire (U.S. Pub. 20100116965).
Regarding claims 10 and 16, Manteiga and Hamada are discussed above, and fail to teach where the predetermined frequency is at least 50 Hz.  McGuire teaches an axial support strut for aircraft (as discussed in para. [0002], lines 5-8), that can be tuned to a frequency range within 50 Hz to 500 Hz (see discussion in para. [0043], lines 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tune the absorber of Manteiga to a frequency of 50 Hz, in order to both meet the needs of the user and to minimize the relative motion between the two .  
Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive.
	Regarding the Applicant’s argument that Manteiga and Hamada fail to teach a hollow portion being filled with a viscous fluid operatively coupling the damping member to an inner surface of the load transferring member, the Examiner submits the following.  Manteiga teaches a hollow portion being filled with a viscous fluid (see discussion in col. 3, lines 57-61 of Manteiga) operatively coupling the damping member 28 (of Hamada) to an inner surface of the load transferring member 138 (of Manteiga).  Further, the Examiner submits that the proposed combination would result in the damping member 28 (of Hamada) would be inserted within the load transferring member 138 (of Manteiga), as taught by Hamada (see, for example the dynamic damper 28 within the load transferring member 12 of Hamada).  Therefore, it is submitted that the combination of Manteiga and Hamada is valid, and renders the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        14-Jul-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632